DETAILED ACTION
Status of Claims:
Claims 1-15 are pending.
Claims 1, 2, 6-10, and 12 are amended.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/08/2022 have been fully considered but they are not persuasive. The applicant argues that Sugawara does not teach “an axial extending direction of the casing is inclined or perpendicular to the horizontal plane”. This argument is not persuasive because the placement of a device does not add patentable weight to a structure claim. As the casing of Sugawara could be placed at an incline or perpendicular to a horizontal plane the structural limitations of the claim are met. The applicant further argues that because Sugawara does not disclose the incline that it cannot teach the relative locations of the first object discharge port and separated liquid discharge port. This argument is not persuasive for the same reason as above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “the casing has the object discharge on a direction side of a first direction along the rotational direction of the screw shaft with respect to the object input port, and the separated liquid discharge port on direction side of a second direction opposite to the first direction along the rotational direction of the screw shaft with respect to the object input port.” This limitation renders the claim indefinite because it is not clear what a “direction side” is or what a “first direction along the rotational direction” and “second direction” are limited to. For the purposes of examination, the claim will be interpreted as the object discharge port being on an opposite side of the casing from the separated liquid discharge port. 

 The remaining claims are indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (WO 2015/186612, US 2017/0050400 used as English translation for citations).

Regarding Claim 1:
	Sugawara teaches the screw type separation device comprising: a casing (casing 11) (see para. 0034) that has an object input port into which an object is input (input port 11a), and has a separated liquid discharge port (drainage port 11b) (see para. 0035) used for discharging separated liquid that has been separated from the object and has, an object discharge port (port from which sludge is discharged and arrow B) (see para. 0045) used for discharging the object that has been dehydrated; a screw shaft (screw shaft 12) (see para. 0034) provided inside the casing; a first screw blade (first screw blade 13) spirally extending on an outer circumferential surface of the screw shaft; and a second screw blade (second screw blade 14) (see para. 0034) that spirally extends on the outer circumferential surface of the screw shaft and is positioned to face the first screw blade at a predetermined interval therebetween (see para. 0037), wherein the casing has the object discharge on a direction side of a first direction along the rotational direction of the screw shaft with respect to the object input port, and the 

Regarding Claim 2:
	Sugawara teaches the screw type separation device according to claim 1, wherein the predetermined interval is formed by faces of the first screw blade and faces of the second blade facing each other (space between blades) (see fig. 1).

Regarding Claim 8:
	Sugawara teaches the crew type separation device according to claim 1, comprising: a partition wall part (baffle 15) that is provided for the first space and blocks the object from entering a space positioned at the one end part of the casing with respect to an installation position of the partition wall part (see para. 0039).

Regarding Claim 9:
	Sugawara teaches the screw type separation device according claim 1, wherein the second screw blade is configured so that a second screw blade end part is positioned at the one 

Regarding Claim 10:
	Sugawara teaches the screw type separation device according to claim 9, wherein the second screw blade is shaped to be a ribbon screw blade shape demoting a shape in which an opening (slit 11c) is provided in a region positioned between an outer circumferential part of the second screw blade and the screw shaft at the one end of the casing with respect to the first screw blade end part (see fig. 1, para. 0038).

Regarding Claim 12:
	Sugawara teaches the wastewater treatment system comprising: a solid-liquid separation tank that separates sludge from organic wastewater; and the screw type separation device according to claim 1, wherein the screw type separation device is configured to be able to concentrate the sludge discharged from the solid-liquid separation tank and to return the separated liquid occurring at a time of concentrating the sludge to the solid-liquid separation tank (see para. 0060).

Regarding Claim 13:


Regarding Claim 14:
	Sugawara teaches the wastewater treatment system comprising: a reaction tank that performs a bioprocess on organic wastewater; a solid-liquid separation tank that separates sludge from the organic wastewater; and the screw type separation device according to claim 1, wherein the screw type separation device is configured to be able to withdraw and concentrate sludge serving as the object from the reaction tank, to return the concentrated sludge to the reaction tank, and to supply the separated liquid occurring at a time of concentrating the sludge to the solid-liquid separation tank (see para. 0065, 0068).

Regarding Claim 15:
	Sugawara teaches the wastewater treatment system according to claim 12, wherein the sludge input to the screw type separation device contains no flocculating agent (no flocculating agent is disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (WO 2015/186612, US 2017/0050400 used as English translation for citations) in view of Hunt et al (USPN 4,266,473).

Regarding Claim 3:
	Sugawara teaches the screw type separation device according to claim 1.
	Sugawara does not teach a controller that controls rotation of the screw shaft, wherein the controller discharges the object by rotating the screw shaft. Sugawara further teaches that the system is controlled (see para. 0070).
	Hunt teaches a screw type separator comprising a controller (controller 62) that controls rotation of the screw shaft, wherein the controller discharges the object by rotating the screw shaft (see col. 7 lines 24-31).
	Sugawara and Hunt are analogous inventions in the art of screw type separators. It would have been obvious to one skilled in the art to add the controller of Hunt to the screw shaft of Sugawara because it allows the speed to be controlled (see Hunt col. 7 lines 34-31) and 

Regarding Claim 4:
	Sugawara teaches the screw type separation device according to claim 1.
	Sugawara does not a controller that controls rotation of the screw shaft, wherein the controller dehydrates the object by switching between a rotating state and a stopped state of the screw shaft. Sugawara further teaches that the system is controlled (see para. 0070).
	Hunt teaches a screw type separator comprising a controller (controller 62) that controls rotation of the screw shaft, wherein the controller dehydrates the object by switching between a rotating state and a stopped state of the screw shaft (see col. 7 lines 24-31). Controlling the rotation will have the same effect of dehydrating. 
	Sugawara and Hunt are analogous inventions in the art of screw type separators. It would have been obvious to one skilled in the art to add the controller of Hunt to the screw shaft of Sugawara because it allows the speed to be controlled (see Hunt col. 7 lines 34-31) and it is the simple additions of a known feature (a controller) to a known device, obviously resulting in speed control with an expectation of success.   The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (WO 2015/186612, US 2017/0050400 used as English translation for citations) in view of Winter et al (USPN 6,706,199)

Regarding Claim 5:
	Sugawara teaches the screw type separation device according to claim 1.
	Sugawara does not teach a discharge preventing unit that is connected to the object discharge port and blocks the object prior to the dehydration from being discharged through the object discharge port.
	Winter teaches a screw type separation device comprising a discharge preventing unit (valve 11) that is connected to the object discharge port and blocks the object prior to the dehydration from being discharged through the object discharge port (see col. 9 lines 4-24).
	Sugawara and Winter are analogous inventions in the art of screw type separators. It would have been obvious to one skilled in the art before the effective filing data of the invention to add the outlet valve of Winter to the discharge port of Sugawara because it is the simple addition of a known valve to a known device, obviously resulting in eh blocking of discharge from the discharge port. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Houle (US 2016/0176141), which teaches a  screw type separation device with an axial extending direction of the casing inclined relative to the horizontal plane (see fig. 1, para. 0018).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/16/2022